Mr^Abel Acosta
Court of Criminal Appeals
PO Box 12308, Capital Sta.
Austin TX   7B711



March 25, 2015



Dear Mr Acosta,

                 Your name uas given to me as someone who might be able to assist me.
It has been over a year since my court appointed attorney informed me that my PDR
had been granted. Here is all the information I possess that may help you locate
some information regarding my situation.

3immy Don Price     TDC3 #01744445
PDR # PD 1460-13    '

Case No 09-11-00592-CR

My attorney: R Deanette Parham
               916 Uilkins St
               Hempstead TX .77445
               (979) 826-483B

                 Any information, assistance, or guidance youncan provide would be
greatly appreciated.     I auait your response.



Respectfully yours,




Dimmy Don Price #01744445                                    'W? 3020/§
Boyd Unit - 200 Spur 113
Teague, Texas 75860-5174                                 ^MCQBfe Q,